Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/467,460, which was filed 06/06/19. Claims 1-12 are pending in the application and have been considered.

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement filed 06/06/19 fails to comply with 37 CFR 1.98(b)(5), which requires each publication to list a date, because on page 2 the NPL citation nos. 1 and 2 do not list a date with at least a year. These citations have been crossed out and the remaining citations have been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitations “module for” in claim 10 have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “module” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The terms ”conference content acquisition”, “conference summary broadcast”, “identifier information receiving”, and “speech sequence generating” are not structural modifiers.
Since the claim limitations invoke 35 U.S.C. 112(f), claim 10 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: Figure 5 appears to show a computer system capable of performing the claimed functions.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
Claim 12 is directed to a “computer readable storage medium”. On pages 21-22, lines 29-7, the specification discusses “computer readable storage medium”, stating "The program product may employ any combination of one or more readable media. The readable medium may be a readable signal medium or a readable30 storage medium. The readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor21 
Attorney Docket No: 23000.025USNsystem, apparatus, or device, or any combination thereof. More specific examples of the readable storage media (a non-exhaustive list) comprise: an electrical connection having one or more wires, a portable disk, a hard disk, a random access memory (RAM), a read only memory (ROM), an erasable programmable read only0 memory (EPROM or flash), fiber optics, a portable compact disk read only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination thereof." Thus, the specification factors against eligibility for the claimed “medium” because the defined scope of the medium is not limited (i.e., "may be, for example, but not limited to"). The recitation of storage per se in the claim does nothing to direct the claims toward patentable subject matter because Applicant has not specifically limited the scope of the term to statutory mediums. Because the scope is open ended, the claim as a whole includes non-statutory medium types, e.g. carrier waves, which do not fall into a category of patent eligible subject matter.

Allowable Subject Matter
Claims 1-11 are allowed.
Claims 12 would be allowable if amended overcome the 35 U.S.C. 101 rejections above.

The following is an examiner’s statement of reasons for indicating allowable subject matter:

The closest prior art to independent claims 1 and 10-12 is Li et al. (8,750,678). Li discloses a conference system which integrates multiple key index points corresponding to all time points to form a
conference abstract. A participant may have an overall grasp of the main content of a previous conference by watching the conference abstract, and the participant may interact with or edit the conference abstract according to key information in the conference abstract, for example, whether to serve as a specified character or leader, a speech condition description, and the like. In Li, key information of each site at each time point of multiple time points in a conference timeline is extracted based on a configuration file. The conference timeline is associated with a conference time, and the configuration file is used to define the key information of the conference and a format of a conference abstract. The key information of each site is combined into a key index point, and the key index point is used as an index point for interacting with or editing a conference abstract. The conference abstract integrates multiple key index points corresponding to multiple time points. By contrast, independent claim 1 requires “a conference content acquisition step for acquiring conference contents and generating a conference content summary according to the conference contents; a conference summary broadcast step for broadcasting and sending the conference content summary to participants; an identifier information receiving step for receiving conference summary 10identifier information sent by 

Other relevant prior art:

US 20200242151 A1 Aldersberg discloses automatically generating presentations, and for automatically generating a visual presentation that corresponds to a verbal meeting in which one or more topics were discussed.

US 20190108492 A1 Nelson discloses artificial intelligence is introduced into an electronic meeting context to perform various tasks before, during, and/or after electronic meetings. The artificial intelligence may analyze a wide variety of data such as data pertaining to other electronic meetings, data pertaining to organizations and users, and other general information pertaining to any topic.

US 20180270277 A1 Blanchard discloses an automatic ad-hoc multimedia conference generator.

US 20190361868 A1 Rogynskyy discloses identifying a sequence of events and participants for record objects.

Tur et al. (“The CALO Meeting Assistant System”. IEEE Transaction on Audio, Speech, and Language Processing, Vol. 18, No. 6, August 2010) discloses distributed meeting capture, annotation, automatic transcription and semantic analysis of multiparty meetings.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                         11/18/21